Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
	For claims 7 and 15, SCS of 30 kHz is interpreted associated with N/2  frequency domain units rather than N frequency domain units.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8-13, 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2019/0274162 hereafter Zhang).
 
For claims 1, 9, 17, 20, Zhang discloses sending an uplink channel (UL BWP for PUCCH 220 Figure 2 [0056]), comprising: determining, by a terminal device ([0054] UE e.g. 115 Figure 1), a first transmission resource (702 primary channel Figure 7) on a transmission bandwidth on a first carrier (NR-U [0038] e.g. 604 Figure 6), the first transmission resource (e.g. UL BWP [0054] e.g. 6109 Figure 6 [0081])   being configured to transmit a physical uplink control channel (PUCCH) ([0056] PUCCH on active UL , the first transmission resource (primary channel Figure 10) comprising N frequency domain units (e.g. 1002a Figure 10) on a first subband (first 606 channel Figure 10) on the transmission bandwidth (604 Figure 6), wherein at least a first frequency domain unit (e.g. 1010a Figure 10) and a second frequency domain unit (1010b Figure 10) are discontinuous (interlaced [0096] Figure 10) in the frequency domain among the N frequency units (interlaced [0096] scaled to 5, 10, 20 or more), any frequency domain unit among the N frequency domain units is not positioned between the first frequency domain unit and the second frequency domain unit (gaps such as 1002b between interlaced 1010a’s Figure 10 [0096]), where N is a positive integer greater than 2 ([0096] scaled to 5, 10, 20 or more), and the transmission bandwidth is a bandwidth configured by a network device (1310 Figure 13 [0112] BS determine BWP configuration) for the terminal device (UE Figure 13) for uplink transmission (e.g. active BWP 1350 Figure 13); and transmitting, by the terminal device, the PUCCH by the first transmission resource (1380 Figure 13).
Particularly for claims 17, 20, Zhang discloses memory ( 404, 504), processor (402, 502), and instructions (406, 506) for the UE (400 Figure 4) and BS (500 Figure 5) respectively.

For claims 2, 10, 18,  Zhang discloses the terminal device determining, the first transmission resource (BWP configuration [0112]) on the transmission bandwidth on the first carrier based on first indication information (assign active BWP 1340 Figure 13) sent by the network device (BS Figure 13), the first indication information being used to indicate a frequency domain position ([0118] allocate frequency interlace) of the first transmission resource (e.g. Figure 10 frequency-interlaced structure [0096]).  

For claims 3, 11, 19, Zhang discloses wherein the transmission bandwidth (604 Figure 10) comprises the first subband (first 606 Figure 10) and a second subband (second 606 Figure 10), and the first indication information (1340 Figure 13) is used to indicate that the first transmission resource is on the first subband ([0099] configure active BWP 7100).
For claims 4, 12, Zhang discloses wherein the first indication information is a radio resource control RRC signaling ([0114] BS may transmit BWP configuration in an RRC message). 
For claims 5, 13, Zhang discloses wherein frequency domain spacings ([0058] SCS) between any pair of the first frequency domain unit and the second frequency domain unit among the N frequency domain units are the same (equally spaced PRBs [0054] 202 Figure 2). 
For claims 8, 16, Zhang discloses wherein a frequency domain spacing among the N frequency domain units is specified by communication system ([0036] the BS may configure the PRBs, BWPs and frequency interlaces). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6, 7, 14, 15, are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of R1-1802865 (Qualcomm “Potential solutions and techniques for NR unlicensed” 3GPP WG1 #92 Athens Feb 26th – March 2nd 2018).

For claims 6, 28Atty. Dkt. No. 10060-01-0040-US7, 14, 15, Zhang discloses if a sub carrier spacing corresponding to the first transmission resource is 15 kHz ([0058] 15 kHz SCS), and if a sub carrier spacing corresponding to the first transmission resource is 30 kHz ([0058] 30 kHz SCS where the length of the BWP is configurable [0057]) 
Zhang does not teach the frequency domain spacing comprises 10, N(claim 7) and 5 , N/2 (claim 7) frequency domain units respectively.
However, R1-1802865, in the same field of NR-U discloses the frequency domain spacing comprises 10, N, frequency domain units (page 9 Figure 6 10 RB and  the frequency domain spacing comprises 5, N/2, frequency domain units (page 9 Figure 7 5 RB interlace). 
It would have been obvious to introduce an interlace structure that only occupy a fraction of the full bandwidth every N RBs over the wide channel (section 2.6) as taught by R1-1802865).
 
Conclusion
  
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BASIL MA/Examiner, Art Unit 2415